      Case 1:20-cv-02489-LTS-GWG Document 125
                                          124 Filed 07/01/20 Page 1 of 1


                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




MEMORANDUM ENDORSED
                                                                                                                   Elise M. Bloom
July 1, 2020                                                                                                       Member of the Firm
                                                                                                                   d +1.212.969.3410
VIA ECF                                                                                                            f 212.969.2900
                                                                                                                   ebloom@proskauer.com
                                                                                                                   www.proskauer.com
The Honorable Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:     Donna Wood et al. v. Mike Bloomberg 2020, Inc., No. 20 Civ. 2489 (LTS) (GWG)

Dear Judge Gorenstein:

        We represent Defendant Mike Bloomberg 2020, Inc. (the “Campaign”) in the above-
referenced action. The Campaign respectfully requests an adjournment of the Initial Case
Management Conference currently scheduled for July 6, 2020, with a corresponding adjournment
of the parties’ obligations to file a proposed scheduling order. Plaintiffs have consented to the
Campaign’s request for an adjournment and all parties are available on July 16 at 11:00am. Per
our call to the Court today, we understand that the Court is also available for a rescheduled court
appearance on this date and time.

        We thank the Court for its consideration of this request.

Respectfully submitted,

/s/ Elise M. Bloom

Elise M. Bloom

cc:     All Counsel of Record (via ECF)


Granted. The initial case management conference is adjourned to July 16, 2020, at 11:00
a.m. The proposed scheduling order is due July 14, 2020.
So Ordered.
Dated: July 1, 2020




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
